Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 7, 1993, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 31/2 to 7 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence. Moreover, the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of witnesses and inconsistencies in testimony were properly placed before the jury, and we find no reason on the record before us to disturb its determination. Concur — Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.